 



Exhibit 10-g-3
ROCKWELL COLLINS 2005
NON-QUALIFIED RETIREMENT SAVINGS PLAN
The purpose of this Plan is to provide benefits in excess of the Annual
Additions Limitation (as defined below) to a group of employees and to provide
benefits in excess of the Compensation Limit (as defined below) to a select
group of management or highly compensated employees of Rockwell Collins, Inc.
and its affiliates. This Plan is unfunded for tax purposes and for purposes of
Title I of ERISA.
This Plan is established effective as of January 1, 2005 for account balances
that were earned and vested after December 31, 2004 under the Rockwell Collins
Non-Qualified Retirement Savings Plan and for new account balances subsequent to
the date this Plan is established.
ARTICLE I
DEFINITIONS
1.010 Account means the account or accounts established for a Participant
pursuant to Article II hereof.
1.020 Affiliate means:

  (a)   any corporation incorporated under the laws of one of the United States
of America of which the Company owns, directly or indirectly, eighty percent
(80%) or more of the combined voting power of all classes of stock or eighty
percent (80%) or more of the total value of the shares of all classes of stock
(all within the meaning of Code Section 1563);     (b)   any partnership or
other business entity organized under such laws, of which the Company owns,
directly or indirectly, eighty percent (80%) or more of the voting power or
eighty percent (80%) or more of the total value (all within the meaning of Code
Section 414(c)); and     (c)   any other company deemed to be an Affiliate by
the Board of Directors.

1.030 Annual Additions Limitation means the limitation on the annual additions
to the account of a participant in the Qualified Retirement Savings Plan imposed
by Section 415(c) of the Code.
1.040 Base Compensation means Base Compensation, as that term is defined in the
Qualified Retirement Savings Plan.
1.050 Base Compensation Deferral means the difference between:

  (a)   the amount which, but for application of the Compensation Limit or the
Annual Additions Limitation, a Participant would have contributed as a
Participant Contribution to the Qualified Retirement Savings Plan with respect
to each payroll period, pursuant to his existing election under that Plan as of
December 31st of the immediately preceding year; and

 



--------------------------------------------------------------------------------



 



  (b)   the Participant’s actual Participant Contribution to the Qualified
Retirement Savings Plan with respect to such payroll period as a result of
imposition of the Compensation Limit or the Annual Additions Limitation.

1.060 Board of Directors means the Company’s Board of Directors.
1.070 Change of Control means any of the following:

  (a)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (1) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change of Control: (w) any acquisition directly from the
Company, (x) any acquisition by the Company, (y) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (z) any acquisition pursuant to a
transaction which complies with clauses (1), (2) and (3) of subsection (c) of
this Section 1.070; or     (b)   Individuals who, as of the date hereof,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board of Directors;
provided, however, that any individual becoming a director subsequent to that
date whose election, or nomination for election by the Company’s shareowners,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors; or     (c)   Consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company or the acquisition of assets of
another entity (a “Company Transaction”), in each case, unless, following such
Company Transaction, (1) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Company Transaction beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares

2



--------------------------------------------------------------------------------



 



      of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Company Transaction
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Company Transaction of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (2) no Person (excluding any employee benefit plan (or
related trust) of the Company or of such corporation resulting from such Company
Transaction) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Company Transaction or the combined voting power of the then
outstanding voting securities of such corporation except to the extent that such
ownership existed prior to the Company Transaction and (3) at least a majority
of the members of the board of directors of the corporation resulting from such
Company Transaction were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board of Directors,
providing for such Company Transaction; or

  (d)   Approval by the Company’s shareowners of a complete liquidation or
dissolution of the Company.

1.080   Code means the Internal Revenue Code of 1986, as amended.   1.090  
Committee means the Compensation Committee of the Board of Directors.   1.100  
Company means Rockwell Collins, Inc., a Delaware corporation.

1.110   Company Matching Contribution Credits means an amount to be credited to
the Plan by the Company, which shall be equal to the applicable Company Matching
Contribution percentage applied to a Particiant’s contribution under the
Qualified Retirement Savings Plan.

1.120   Company Retirement Contribution Credits means an amount to be credited
to the Plan by the Company, which shall be equal to the applicable Company
Retirement Contribution percentage applied to a Participant’s Eligible
Compensation under the Qualified Retirement Savings Plan.

1.130   Compensation Limit means the limitation imposed by Section 401(a)(17) of
the Code on the amount of compensation which can be considered in determining
the amount of contributions to the Qualified Retirement Savings Plan.

1.140   Employee means any person who is employed by the Company or by an
Affiliate, including, to the extent permitted by Section 406 of the Code, any
United States citizen regularly employed by a foreign Affiliate of the Company.

1.150   ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

3



--------------------------------------------------------------------------------



 



1.160   409A Change of Control means a “Change of Control Event” as defined in
Treasury Regulation Section 1.409A-3(i)(5)(i) and set forth in Treasury
Regulation Section 1.409A-3(i)(5)(v)-(vii), applying the default rules and
percentages set forth in such Treasury Regulation.

1.170   Participant means an individual who is a participant in the Qualified
Retirement Savings Plan and whose Participant Contributions to that Plan are
restricted by the Compensation Limit or the Annual Additions Limitation and who
has elected in the Plan Year immediately preceding the current Plan Year to have
one or more Base Compensation Deferrals credited to his Account pursuant to
Article II. Notwithstanding any other provision of this Plan or the Qualified
Retirement Savings Plan to the contrary, no Employee or any other person,
individual or entity shall become a Participant in this Plan on or after the day
on which a Change of Control occurs.

1.180   Plan means this Rockwell Collins 2005 Non-Qualified Retirement Savings
Plan.

1.190   Plan Administrator means the person from time to time so designated by
name or corporate office by the Board of Directors.   1.200   Plan Year means
each twelve-month period ending December 31st.   1.210   Pre-2005 Plan means the
Rockwell Collins Non-Qualified Savings Plan.

1.220   Retirement means “separation from service” from the Company and all of
its Affiliates, within the meaning of Section 409A, on or after attainment of
age 55 other than for reason of death.

1.230   Qualified Retirement Savings Plan means the Rockwell Collins Retirement
Savings Plan.

1.240   Section 409A means Section 409A of the Code and any regulations and
other guidance issued thereunder.   1.250   Securities Exchange Act means the
Securities Exchange Act of 1934, as amended.

1.260   Separation from Service means a “separation from service” from the
Company and all of its Affiliates, within the meaning of Section 409A, other
than for reasons of Retirement or death.

1.270   Specified Employee has the meaning set forth in Section 409A, as
determined each year in accordance with procedures established by the Company.

1.280   Sub-Accounts refers to one of this Plan’s investment vehicles
(corresponding to the Qualified Retirement Savings Plan investment funds) to
which a Participant’s Base Compensation Deferrals, Company’s Matching
Contribution Credits, and Company Retirement Contribution Credits are assigned.

1.290   Third-Party Administrator means an independent third party selected by
the Trustee and approved by the individual who, immediately prior to a Change of
Control, was the Company’s Chief Executive Officer or, if not so identified, the
Company’s highest ranking officer (the “Ex-CEO”).

4



--------------------------------------------------------------------------------



 



1.300   Trust means the master trust established by agreement between the
Company and the Trustee, which trust will be a grantor trust.

1.310   Trustee means Wells Fargo Bank, N.A., or any successor trustee of the
Trust described in Section 1.300 of this Plan.

Terms which are not otherwise defined in this Article I shall have the meanings
set forth in the Qualified Retirement Savings Plan document.
ARTICLE II
CREDITING, VALUATION AND DISTRIBUTION OF ACCOUNTS

2.010   The Company will establish on its books a Non-Qualified Retirement
Savings Plan Account for each Participant who elects a Base Compensation
Deferral.

  (a)   The amount of such Base Compensation Deferral shall be credited to such
Account and allocated to one or more of this Plan’s Sub-Accounts in the manner
set forth in this Section.

  (1)   Each such credit shall be made to such Account no later than the date on
which the corresponding contribution to the Qualified Retirement Savings Plan is
made or would have been made, but for imposition of the Compensation Limit or
the Annual Additions Limitation; provided, however, that any such credits made
as a result of any retroactive amendment to the Plan shall be made upon adoption
thereof, but in amounts which reflect the value such credits would have had if
that amendment had been in effect on its effective date and such contributions
had been made on the respective dates of the corresponding contributions to the
Qualified Retirement Savings Plan.     (2)   The Base Compensation Deferral
shall, in increments of one percent (1%) and with the total of the percentage
increments equaling one hundred percent (100%), be allocated to the Sub-Account
or Sub-Accounts under this Plan pursuant to separate Participant elections made
in a method identical to the method in which the Participant’s elections are
made among Investment Funds under the Qualified Retirement Savings Plan.     (3)
  A Participant may change any previous election he has made regarding deemed
investment of his Base Compensation Deferrals under this Plan in the same manner
as he may change his previous elections regarding investment of his Participant
Contributions in the Qualified Retirement Savings Plan.     (4)   If a
Participant fails to make a deemed investment election with respect to his Base
Compensation Deferrals under this Plan, the Participant will be deemed to have
elected to have his Base Compensation Deferrals under this Plan invested in
accordance with the default investment fund option under the Qualified
Retirement Savings Plan.

5



--------------------------------------------------------------------------------



 



  (5)   Notwithstanding any other provision of this Plan to the contrary, any
deemed investment elections made by the Participant with respect to Sub-Accounts
under this Plan shall be considered recommendations as to the investment of such
Sub-Accounts and the Company reserves the right in it sole discretion to choose
whether to honor such deemed investment elections.

  (b)   At the time each Base Compensation Deferral is credited to a
Participant’s Account, a Company Matching Contribution Credit shall also be made
to such Account. Such Company Matching Contribution Credit shall be allocated to
the Sub-Accounts under this Plan in the same manner in which Company Matching
Contributions are allocated under the Qualified Retirement Savings Plan.     (c)
  Notwithstanding any other provision of this Plan to the contrary, this Plan is
limited to Base Compensation Deferrals and Company Matching Contribution Credits
that were earned and vested after December 31, 2004 (and any earnings deemed
credited thereon), and Company Retirement Contribution Credits earned after
October 1, 2006. Upon the establishment of this Plan, any Accounts under the
Pre-2005 Plan that were not earned and vested as of December 31, 2004, and all
liabilities associated therewith, were transferred to Accounts under this Plan.
No Base Compensation Deferrals or Company Matching Contribution Credits that
were earned and vested as of December 31, 2004 (or any earnings deemed credited
thereon) shall be credited to any Account under this Plan.     (d)  
Notwithstanding any other provision of this Plan to the contrary, for purposes
of determining any Base Compensation Deferrals or Company Matching Contribution
Credits with respect to any Participant for any Plan Year, the Participant’s
written or electronic election to make Participant Contributions to the
Qualified Retirement Savings Plan in effect on December 31st of the year
immediately preceding such Plan Year shall be deemed to be fixed and shall be
deemed to be the election to defer compensation under this Plan for purposes of
Section 409A. Effective for Plan Years beginning on and after January 1, 2008,
no change to the Participant’s written or electronic election to make
Participant Contributions to the Qualified Retirement Savings Plan during such
Plan Year shall be effective for purposes of determining Base Compensation
Deferrals or Company Matching Contribution Credits under this Plan for such Plan
Year. For Plan Years beginning on and after January 1, 2005 and before
January 1, 2008, for purposes of determining any Base Compensation Deferrals or
Company Matching Contribution Credits with respect to a Participant for such
Plan Year, the Participant’s written or electronic election to make Participant
Contributions to the Qualified Retirement Savings Plan in effect on
December 31st of the year immediately preceding such Plan Year shall be deemed
to be fixed and irrevocable except for decreases permitted in accordance with
good faith operational compliance with Section 409A and shall be deemed to be
the election to defer compensation under this Plan for purposes of Section 409A.

6



--------------------------------------------------------------------------------



 



  (e)   Notwithstanding any other provision of this Plan to the contrary, each
Participant who first becomes eligible to participate in the Plan during a Plan
Year (taking into account the plan aggregation rules set forth in Section 409A)
may make a one-time election to have Base Compensation Deferrals deferred to
this Plan effective for the period after the date such election is made. For
purposes of this Section 2.010(e), the Participant’s election to the Qualified
Retirement Savings Plan in effect on the date that such Participant submits the
written or electronic enrollment forms for the Qualified Retirement Savings Plan
shall be deemed to be the election for deferrals to this Plan for the remainder
of such calendar year. No change to such new Participant’s election to make
Participant Contributions to the Qualified Retirement Savings Plan after the
date of such deemed election shall be effective for purposes of determining Base
Compensation Deferrals or Company Matching Contribution Credits under this Plan
for such Plan Year.         Effective October 1, 2006, for each pay period that
the employee is a Participant in this Plan, the Company will make a Company
Retirement Contribution Credit in accordance with the Company Retirement
Contribution the employee would have received in the Qualified Retirement
Savings Plan. Subject to Section 2.010(a)(5), such contributions shall be
allocated to the Sub-Account or Sub-Accounts under this Plan pursuant to
separate deemed Participant elections made in the same manner in which the
Participant’s elections are made among Investment Funds under the Qualified
Retirement Savings Plan.

2.020   With respect to Base Compensation Deferrals, a Participant may elect to
make the Sub-Account deemed investment transfers in the same manner as is
described in the Qualified Retirement Savings Plan and, in such case, the value
of the Participant’s interest in the Sub-Accounts hereunder shall be similarly
transferred (in one percent (1%) increments, in number of units or in specified
dollar amounts) to one or more of the other Sub-Accounts.

2.030   Each of a Participant’s Sub-Accounts shall be accounted for in the
manner and valued at the times and pursuant to the method provided in the
Qualified Retirement Savings Plan for the Qualified Retirement Savings Plan
Investment Fund corresponding to such Sub-Account. A Participant’s rights in and
to his Sub-Accounts shall be governed by the provisions of the Qualified
Retirement Savings Plan which are applicable to the Investment Fund
corresponding to such Sub-Account.

2.040   The distribution and withdrawal provisions of the Qualified Retirement
Savings Plan shall have no application to this Plan. Distribution to a
Participant of his Sub-Accounts hereunder shall only be made upon the
Participant’s Separation from Service, Retirement, death or, subject to the
terms and conditions set forth in Section 2.050, 409A Change of Control. All
such distributions to Participants, as well as distributions made to
beneficiaries hereunder, shall be made in the form of lump sum payments, subject
to the following:

  (a)   Effective for Plan Years beginning on or after January 1, 2008, except
as otherwise provided in Section 2.040(b) below, a Participant may make a
one-time, irrevocable election to have the value of such interest paid in no
more than

7



--------------------------------------------------------------------------------



 



      ten (10) annual installments commencing upon Retirement, such installments
to be equal to the value of the Participant’s Sub-Accounts divided by the number
of installments remaining at the time of distribution; provided, however, that
such election must be made by the Participant no later than December 31st of the
calendar year immediately preceding the Plan Year to which such Base
Compensation Deferrals, Company Matching Contribution Credits, and Company
Retirement Contribution Credits relate. Except as otherwise provided in
Section 6.020, such election shall be irrevocable.     (b)   Notwithstanding the
foregoing, effective for Plan Years beginning on or after January 1, 2008, any
Accounts deferred on behalf of the Participant for the first Plan Year in which
a Participant becomes eligible to participate in the Plan (taking into account
the plan aggregation rules set forth in Section 409A) will be paid in a lump
sum, unless the Participant has made a distribution election (either in writing
or filed electronically) on or before December 31 of the calendar year
immediately preceding the Plan Year to which such Base Compensation Deferrals,
Company Matching Contribution Credits, and Company Retirement Contribution
Credits relate.

2.050   A Participant may elect to have his Accounts hereunder paid in a lump
sum, in the event of the occurrence of a 409A Change of Control, subject to the
following:

  (a)   To be effective, the election of a Participant pursuant to this
Section 2.050 must be made in writing and filed with the Committee or filed
electronically on or before December 31st of the calendar year immediately
preceding the Plan Year in which such Base Contribution Deferrals, Company
Matching Contribution Credits, and Company Retirement Contribution Credits
relating to such installment payment were earned. Once an election is made
pursuant to this Section 2.050 it shall remain in effect for all future years
unless an election is made before December 31st of the calendar year immediately
preceding such future Plan Year. Except as otherwise provided in Section 6.020,
such election shall become irrevocable. Notwithstanding the foregoing, a
Participant may elect to make the election described in this Section 2.050 with
respect to his interest in and to Sub-Accounts hereunder that were earned prior
to January 1, 2009 no later than December 31, 2008 (or such other date as is
permitted under Section 409A and approved by the Senior Vice President, Human
Resources of Rockwell Collins).     (b)   Notwithstanding the foregoing, if the
Participant does not file a timely written or electronic election in accordance
with Section 2.050(a) to receive or not receive his or her Accounts under the
Plan in a lump sum upon a 409A Change of Control, then such Participant’s
Accounts under the Plan will automatically be paid in a lump sum upon a 409A
Change of Control.

8



--------------------------------------------------------------------------------



 



2.060   With respect to distributions which are payable to a Participant or, in
the event of the Participant’s death, to his beneficiary:

  (a)   Subject to Section 6.030, any lump sum payments shall be paid within the
sixty (60) day period following the close of the calendar year which includes
the Participant’s Separation from Service, Retirement or, if applicable, death.
    (b)   Subject to Section 6.030, each annual installment payable shall be
paid within the sixty (60) day period following the close of each calendar year
during the payment period, commencing with the calendar year following the year
which includes the Participant’s Retirement or, if applicable, death.     (c)  
Any lump sum payments which are to be made on account of the occurrence of a
409A Change of Control shall be made within forty-five (45) days following such
409A Change of Control.     (d)   All distributions from the Stock Fund
Sub-Accounts, whether in the form of lump sum or installment payments, shall be
made in cash.

2.070   A Participant shall have the right, at any time, to designate any person
or persons as his beneficiary or beneficiaries (both principal as well as
contingent) to whom distribution under this Plan shall be made in the event of
his death prior to distribution of his Account. In the absence of such
designation, the beneficiary designation filed by him under the Qualified
Retirement Savings Plan shall be controlling, except that if the Participant has
a spouse and his beneficiary designation under the Qualified Retirement Savings
Plan specifies a beneficiary other than such spouse, such designation, to the
extent permitted by applicable law, shall be effective under this Plan
notwithstanding the fact that such spouse may not have consented to such
designation as required by the Qualified Retirement Savings Plan.

2.080   Each Participant shall receive a statement of his Account at the times
and in the form in which his Qualified Retirement Savings Plan statement is
provided.

2.090   Notwithstanding any other provision of this Plan to the contrary, if a
Participant dies prior to commencement of distribution of his Accounts under the
Plan, such Accounts will be paid in a lump sum to his designated beneficiary
within the sixty (60) day period following the close of the calendar year which
includes the Participant’s death.

2.100   Notwithstanding any other provision of this Plan to the contrary, if a
Participant dies after the commencement of distribution of his Accounts under
the Plan, such Accounts will be paid in the form elected by the Participant
pursuant to Section 2.040.

ARTICLE III
CLAIMS PROCEDURE

3.010   Any person claiming a right to participate in this Plan, claiming a
benefit under this Plan or requesting information under this Plan shall present
the claim or request in writing to the Committee or the person or entity
designated by the Committee, who shall respond in writing within ninety
(90) days following receipt of such request.

9



--------------------------------------------------------------------------------



 



3.020   If the claim or request is denied, the written notice of denial shall
state:

  (a)   the reasons for denial;     (b)   a description of any additional
material or information required and an explanation of why it is necessary; and
    (c)   an explanation of this Plan’s claim review procedure.

3.030   Any person whose claim or request is denied may make a request for
review by notice given in writing to the Committee.

3.040   A decision on a request for review shall normally be made within ninety
(90) days after the date of such request. If an extension of time is required
for a hearing or other special circumstances, the claimant shall be notified and
the time limit shall be extended by an additional sixty (60) days from the date
of such request. The decision shall be in writing and shall be final and binding
on all parties concerned.

ARTICLE IV
MISCELLANEOUS PROVISIONS

4.010   The Board of Directors shall have the power to amend, suspend or
terminate this Plan at any time, except that no such action shall adversely
affect rights with respect to any Account without the consent of the person
affected. Notwithstanding the foregoing, except as otherwise permitted by
Section 409A, in the event of any termination of the Plan, any amounts payable
under the Plan shall continue to be paid in accordance with the terms of the
Plan in effect on the date of Plan termination.

4.020   This Plan shall be interpreted and administered by the Committee;
provided, that interpretations by the Plan Administrator of those provisions of
the Qualified Retirement Savings Plan which are also applicable to this Plan
shall be binding on the Committee.       Notwithstanding any other provision of
this Plan to the contrary, upon and after the occurrence of a Change of Control,
the Plan will be administered by the Third-Party Administrator. The Third-Party
Administrator will have the discretionary power to determine all questions
arising in connection with the administration of the Plan and the interpretation
of the Plan and Trust including, but not limited, to Account balance
determinations; provided, however, upon and after the occurrence of a Change of
Control, such administrator will have no power to direct the investment of Plan
or Trust assets or select any investment manager or custodial firm for the Plan
or Trust.       Upon and after the occurrence of a Change of Control, the
Company will be required to:

  (a)   pay all reasonable administrative expenses and fees of the Third-Party
Administrator;     (b)   indemnify the Third-Party Administrator against any
costs, expenses and liabilities including, without limitation, attorney’s fees
and expenses arising in connection with the performance of such administrator
hereunder, except with respect to matters resulting from the gross negligence or
willful misconduct of the said administrator or its employees or agents; and

10



--------------------------------------------------------------------------------



 



  (c)   supply full and timely information to the Third-Party Administrator on
all matters relating to the Plan, the Trust, the Participants and their
beneficiaries, the Account balances of the Participants, the date of
circumstances of the Separation from Service, Retirement or death of the
Participants, and such other pertinent information as the Third-Party
Administrator may reasonably require.     (d)   Upon and after a Change of
Control, the Third-Party Administrator may not be terminated by the Company and
may only be terminated (and a replacement appointed) by the Trustee, but only
with the approval of the Ex-CEO (as defined in Section 1.290).

4.030   This Plan is an unfunded employee benefit plan primarily for providing
deferred compensation to a select group of management or highly compensated
employees of the Company pursuant to the Compensation Limitation and is also an
excess benefit plan (as defined by Section 3(36) of ERISA) with respect to the
Annual Additions Limitation. This Plan is intended to be unfunded for tax
purposes and for purposes of Title I of ERISA. Participants and their
beneficiaries, estates, heirs, successors and assigns shall have no legal or
equitable rights, interest or claims in any property or assets of the Company or
any of its Affiliates. Any and all of the assets of the Company and its
Affiliates shall be, and remain, the general, unpledged, unrestricted assets of
the Company and its Affiliates. The Company’s and any Affiliate’s sole
obligation under this Plan shall be merely that of an unfunded and unsecured
promise of the Company or such Affiliate to pay money in the future.

4.040   Neither a Participant nor any other person shall have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate or convey, in advance of actual receipt, any
interest in an Account. Each Account and all rights therein are and shall be
nonassignable and nontransferable prior to actual distribution as provided by
this Plan. Any such attempted assignment or transfer shall be ineffective with
respect to the Company and with respect to any Affiliate, and the Company’s and
any Affiliate’s sole obligation shall be to distribute Accounts to Participants,
their beneficiaries or estates as appropriate. No part of any Account shall,
prior to actual payment as provided by this Plan, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor shall any Account be
transferable by operation of law in the event of a Participant’s or any other
persons bankruptcy or insolvency, except as otherwise required by law.

4.050   This Plan shall not be deemed to constitute a contract of employment
between the Company or any of its Affiliates and any Participant, and no
Participant, beneficiary or estate shall have any right or claim against the
Company or any of its Affiliates under this Plan except as may otherwise be
specifically provided in this Plan. Nothing in this Plan shall be deemed to give
a Participant the right to be retained in the service of the Company or any
Affiliate or to interfere with the right of the Company or any Affiliate to
discipline, discharge or change the status of a Participant at any time.

4.060   A Participant will cooperate with the Committee by furnishing any and
all information requested by the Committee or its delegates in order to
facilitate the distribution of his Accounts under this Plan and by taking such
other action as may be reasonably requested by the Committee or its delegates.

11



--------------------------------------------------------------------------------



 



4.070   Subject to ERISA, the provisions of this Plan shall be construed and
interpreted according to the laws of the State of Iowa. In the event that any
provision of this Plan shall be held illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining provisions of this Plan,
which shall be construed and enforced as if such illegal or invalid provision
were not included in this Plan. The provisions of this Plan shall bind and
obligate the Company and its Affiliates and their successors, including, but not
limited to, any corporate or other business entity which shall, whether by
merger, consolidation, purchase or otherwise, acquire all or substantially all
of the business and assets of the Company or its Affiliates and the successors
of any such company or other business entity.

4.080   The Company shall bear all expenses and costs in connection with the
operation and administration of this Plan. The Company, its Affiliates, the
Committee and any employee of the Company or any of its Affiliates shall be
fully protected in relying in good faith on the computations and reports made
pursuant to or in connection with this Plan by the independent certified public
accountants who audit the Company’s accounts.

4.090   All words used in this Plan in the masculine gender shall be construed
as if used in the feminine gender where appropriate. All words used in this Plan
in the singular or plural shall be construed as if used in the plural or
singular where appropriate.

ARTICLE V
TRUST

5.010   Establishment of the Trust. The Company shall establish the Trust (which
may be referred to herein as a “Rabbi Trust”). The Trust shall become
irrevocable upon a Change of Control (to the extent not then irrevocable).
Notwithstanding any other provision of this Plan to the contrary, the Trust
shall not become irrevocable or funded with respect to this Plan upon the
occurrence of an event described in Section 1.070(d). After the Trust has become
irrevocable with respect to the Plan, except as otherwise provided in Section 12
of the Trust, the Trust shall remain irrevocable with respect to the Plan until
all the Account balances due under this Plan and all benefits and/or account
balances due to the participants (and their beneficiaries) in any other plan
covered by the Trust have been paid in full. Upon establishment of the Trust,
the Company shall provide for funding of the Trust in accordance with the terms
of the Trust.

5.020   Interrelationship of the Plan and the Trust. The provisions of the Plan
will govern the rights of a Participant to receive distributions pursuant to the
Plan. The provisions of the Trust will govern the rights of the Company and its
Affiliates, Participants and the creditors of the Company and its Affiliates to
the assets transferred to the Trust. The Company and each of its Affiliates
employing any Participant will at all times remain liable to carry out their
obligations under the Plan.

12



--------------------------------------------------------------------------------



 



5.030   Distributions From the Trust. The Company’s and each of its Affiliate’s
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution will reduce their
obligations under this Plan.   5.040   Rabbi Trust. The Rabbi Trust shall:

  (a)   be a non-qualified grantor trust which satisfies in all material
respects the requirement of Revenue Procedure 92-64, 1992-2 CB 122 (or any
successor Revenue Procedure or other applicable authority);     (b)   be
irrevocable upon a Change of Control, to the extent not then irrevocable (other
than an event described in Section 1.070(d)); and     (c)   provide that any
successor trustee shall be a bank trust department or other party that may be
granted corporate trustee powers under state law.

13



--------------------------------------------------------------------------------



 



ARTICLE VI
SECTION 409A

6.010   Section 409A Generally. This Plan is intended to comply with
Section 409A. Notwithstanding any other provision of this Plan to the contrary,
the Company makes no representation that this Plan or any amounts payable or
benefits provided under this Plan will be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
this Plan.

6.020   Changes in Elections. Notwithstanding any other provision of this Plan
to the contrary, once an election is made pursuant to this Plan it shall be
irrevocable unless all of the following conditions are met:

  (a)   the election to change the time or form of payment will not become
effective until the date that is one year after the date on which the election
to make the change is made;     (b)   except with respect to any payment to be
made upon the death of a Participant, the form of payment, as changed, will
defer payment of the Participant’s Account Balances until five (5) years later
than the date that payment of such Participant’s Accounts would otherwise have
been made under this Plan; and     (c)   with respect to a payment that is to be
made upon a fixed date or schedule of dates, the election to change the form of
payment is made no less than twelve (12) months before the date that payment of
the Accounts was otherwise scheduled to be paid.

    For purposes of Section 6.020(b) and (c), all payments scheduled to be made
in the form of installments that are attributable to a particular Plan Year will
be treated as scheduled to be made on the date that the first installment of
such series of payments is otherwise scheduled to be made (that is, the
installments will be treated as an entitlement to a single payment for purposes
of Section 409A).       Once a change in election is made and recorded pursuant
to the Plan, such election will be irrevocable unless all of the conditions of
this Section 6.020 are met. Notwithstanding any other provision of this Plan to
the contrary, a Participant will be permitted to make only one change in
election pursuant to this Section 6.020 with respect to the Accounts to which
such election relates.

6.030   Six Month Wait for Specified Employees. Notwithstanding any other
provision of this Plan to the contrary, to the extent that any Accounts payable
under the Plan constitute an amount payable upon Separation from Service or
Retirement to any Participant under the Plan who is deemed to be a Specified
Employee, then such amount will not be paid during the six (6) month period
following such Separation from Service or Retirement. If the provisions of this
Section 6.030 apply to a Participant who incurs a Separation from Service or
Retirement, within the first six (6) months of the calendar year, then such
amount will be paid within the first sixty (60) days following the close of the
calendar year which includes the Participant’s Separation from Service or
Retirement. If the

14



--------------------------------------------------------------------------------



 



    provisions of this Section 6.030 apply to a Participant who incurs a
Separation from Service or Retirement within the last six (6) months of the
calendar year, then such amount will be paid within the first sixty (60) days
after June 30th of the calendar year following the year in which includes the
Participant’s Separation from Service or Retirement.

15